
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1201
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2010
			Mr. Carson of Indiana
			 (for himself and Mr. Ellsworth)
			 submitted the following resolution; which was referred to the
			 Committee on Financial
			 Services
		
		RESOLUTION
		Recognizing the 175th anniversary of Old
		  National Bank based in Evansville, Indiana.
	
	
		Whereas, founded in 1834 in Evansville, Indiana, Old
			 National Bank is the largest financial institution headquartered in the Hoosier
			 State with total assets of $8,000,000,000, over 170 banking centers, and more
			 than 3,000 associates in Indiana, Kentucky, and Illinois;
		Whereas Old National Bank has no sub-prime mortgage
			 business and is committed to sound, conservative, community banking and
			 lending;
		Whereas in 2008 and 2009, Old National Bank associates
			 donated more than 80,000 hours of volunteer service; and
		Whereas Old National Bank funded nearly $4,000,000 in
			 grants and community sponsorships: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 175th anniversary of Old National Bank based in Evansville,
			 Indiana.
		
